
	
		I
		112th CONGRESS
		2d Session
		H. R. 6280
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Mack (for
			 himself, Mr. Cuellar,
			 Mr. McCaul,
			 Mr. Barber,
			 Mr. Canseco,
			 Mr. Bilirakis, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Homeland
			 Security and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To apply a Whole-of-Government Plan that integrates the
		  full capabilities and authorities of each Federal department and agency, in
		  coordination with the Government of Mexico, to combat Mexican-based
		  transnational criminal organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Mexico Cross-Border
			 Security Act of 2012.
		2.Statement of
			 purposeIt is the purpose of
			 this Act to protect United States citizens from external threats by
			 establishing and applying a Whole-of-Government Plan that integrates the full
			 capabilities and authorities of each Federal department and agency, in
			 coordination with the Government of Mexico, to combat Mexican-based
			 transnational criminal organizations by utilizing cross-agency capabilities
			 to—
			(1)curtail the
			 ability of such organizations to finance their operations in the United States
			 using illicit proceeds from criminal activities;
			(2)secure the United
			 States-Mexico border at and between ports of entry; and
			(3)continue to
			 improve the ability of the Government of Mexico to—
				(A)reduce
			 violence;
				(B)diminish
			 corruption;
				(C)improve
			 cooperation between military and law enforcement;
				(D)stabilize
			 communities; and
				(E)fortify
			 functioning government institutions that embrace strong human rights standards
			 and accountability measures.
				3.FindingsCongress finds the following:
			(1)Mexican drug
			 trafficking organizations have evolved into transnational criminal
			 organizations and diversified and expanded their illicit activities, including
			 sex-trafficking, human smuggling, trafficking in stolen oil, weapons smuggling,
			 extortion, kidnapping, and cybercrime.
			(2)Mexican drug
			 trafficking organizations have increased their profits through various illicit
			 activities and have become more resilient and dangerous organizations.
			(3)A
			 July 2011 White House Strategy to Combat Transnational Organized Crime report
			 found that transnational criminal organizations have expanded and
			 matured, threatening the security of citizens and the stability of governments
			 throughout the region, with direct security implications for the United
			 States.
			(4)An August 2011
			 Department of Justice National Drug Threat Assessment found that Mexican-based
			 transnational criminal organizations were operating in more than 1,000 United
			 States cities during 2009 and 2010.
			(5)On October 11,
			 2011, a foiled terrorist assassination plot of the Saudi Arabian ambassador by
			 members of the Iranian Islamic Revolutionary Guard Corps demonstrated
			 international perception of Mexican drug cartel members’ operability in the
			 United States.
			(6)According to press
			 reports, there have been more than 55,000 organized crime-related homicides in
			 Mexico since December 2006, and a June 2012 Congressional Research Service
			 report stated that the violence now associated with drug trafficking
			 organizations in Mexico is of an entirely different scale … the bloodletting is
			 not only associated with resolving disputes or maintaining discipline, but it
			 is directed toward the government and news media ….
			(7)Border security is paramount to the
			 economic prosperity of both the United States and Mexico. In 2011, $500 billion
			 in goods and services trade crossed the border. Mexico is the second-largest
			 export market for the United States, and the United States is Mexico’s largest
			 export market. The $34 billion in United States export growth to Mexico in 2011
			 was greater in absolute terms than compared with any other country.
			 Safeguarding this valuable trade must be a top priority for both
			 governments.
			(8)Mérida Initiative
			 funding, led by the Department of State, has concluded, and a
			 Whole-of-Government Plan is needed to solidify the gains made under the Mérida
			 Initiative and address the evolution of Mexican drug trafficking organizations
			 into transnational criminal organizations.
			(9)The purpose of a
			 Whole-of-Government Plan is to protect United States citizens from external
			 threats through increased interagency collaboration and the empowering of a
			 friendly government that operates within international standards and
			 regulations and is able to secure itself from internal threats.
			4.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
				(A)the Committee on
			 Foreign Affairs, the Committee on Homeland Security, and the Committee on the
			 Judiciary of the House of Representatives; and
				(B)the Committee on
			 Foreign Relations, the Committee on Homeland Security and Governmental Affairs,
			 and the Committee on the Judiciary of the Senate.
				(2)Transnational
			 criminal organization or organizationThe term
			 transnational criminal organization or
			 organization means a self-perpetuating association of
			 individuals who—
				(A)operate
			 transnationally for the purpose of obtaining power, influence, monetary gain,
			 or commercial gain wholly or in part by illegal means; and
				(B)protect their
			 activities—
					(i)through a pattern
			 of corruption or violence; or
					(ii)through a
			 transnational organizational structure and the exploitation of transnational
			 commerce or communication mechanisms.
					(3)Whole-of-Government
			 PlanThe term Whole-of-Government Plan means a
			 rapid and coordinated effort that reflects the full capabilities and resources,
			 and support from the highest levels, of the United States Government.
			5.Whole-of-Government
			 Plan to combat Mexican-based transnational criminal organizations
			(a)EstablishmentThe President, acting through the National
			 Security Council Interagency Group established under section 6, shall develop a
			 Whole-of-Government Plan, in coordination with the Government of Mexico
			 (including, if appropriate, classified provisions), to combat Mexican-based
			 transnational criminal organizations.
			(b)ContentsThe
			 Whole-of-Government Plan established under subsection (a) shall—
				(1)define and outline
			 transnational criminal organizations in Mexico, including their leaders, goals,
			 objectives, evolution, political control, and other key elements and areas of
			 influence;
				(2)provide an
			 assessment of the terrain, population, ports, financial centers, and
			 income-generating activities utilized by such transnational criminal
			 organizations;
				(3)assess the
			 capabilities of Mexico’s law enforcement, military forces, state and local
			 government institutions, and other critical elements, such as nongovernmental
			 organizations, that may organize to counter the threat posed by such
			 transnational criminal organizations;
				(4)illustrate
			 operations of, or on behalf of, such transnational criminal organizations
			 within the United States, including classified and unclassified mappings of
			 their activities within the United States, information on trafficking
			 activities, and illegal drug export revenues broken down by major drugs,
			 financial networks, and safe havens;
				(5)describe the
			 operations of such transnational criminal organizations along the United
			 States-Mexico border, the Mexico-Guatemala border, and other international
			 borders, including operations relating to the movement of contraband, human
			 support networks, financial support, and technological advancements;
				(6)include—
					(A)within the United
			 States, a plan to combat the operations, financial networks, trafficking of
			 contraband, and money laundering techniques of such transnational criminal
			 organizations, including—
						(i)a
			 report by the Office of Foreign Assets Control (OFAC) of the Department of the
			 Treasury detailing the progress of designating Mexican and Central American
			 individuals and entities supporting such transnational criminal organizations
			 on the Specially Designated Nationals list, as well as providing suggestions to
			 help identify areas to further impact the financial networks of such
			 transnational criminal organizations;
						(ii)mapping of
			 transnational criminal organization activities within the United States,
			 coordinated between the Department of the Treasury, the Department of Homeland
			 Security, the Department of Justice, and State and local agencies; and
						(iii)a
			 coordinated strategy between the Department of Justice, the Department of
			 Homeland Security, other Federal departments and agencies, and State and local
			 agencies to enforce existing laws relating to border security and firearms law
			 enforcement;
						(B)along the United
			 States-Mexico border, in coordination with the Department of Homeland Security,
			 an interagency risk management plan that establishes border security as a top
			 United States Government priority by addressing resources, technology,
			 personnel, and infrastructure required to create a secure southern border,
			 including—
						(i)an
			 analysis of United States ports of entry, including percentages of
			 apprehensions of persons engaged in major crime, and estimates of illegal goods
			 and persons that transit the southern border that escape United States law
			 enforcement action;
						(ii)a five-year plan that reviews staffing
			 needs at ports of entry, including a resource allocation model for current and
			 future year staffing requirements, a plan for optimizing staffing levels for
			 U.S. Customs and Border Protection and other United States Government agencies,
			 a plan for personnel to carry out the mission of trade facilitation, travel,
			 security, and all other border functions, with an analysis of the ability to
			 target high-potency, high-cash-value drugs that serve as the largest revenue
			 source for such transnational criminal organizations;
						(iii)a modernization and infrastructure
			 assessment of General Services Administration and U.S. Customs and Border
			 Protection-owned or -managed ports of entry to support U.S. Customs and Border
			 Protection activities (including northbound and southbound checks) that details
			 critical infrastructure improvements, technology additions, and other resources
			 that would enhance border security to stop the unlawful movement of goods and
			 people across the United States-Mexico border;
						(iv)deployment of technologies, including
			 cameras, radars, sensors, tunnel detection technologies, and unmanned aerial
			 vehicles, required by Border Patrol agents to stop unlawful movement of goods
			 and people in hard-to-enforce areas at the southern border;
						(v)a plan detailing actions to increase the
			 use of U.S. Immigration and Customs Enforcement-led Border Enforcement Security
			 Task Force (BEST) teams that enhance information sharing, and U.S. Customs and
			 Border Protection-Border Patrol Tactical Units (BORTAC) that concentrate on
			 high-priority threats, including weapons and bulk cash smuggling, and
			 high-potency, high-cash-value drugs along the southern border;
						(vi)a plan detailing actions to increase
			 intelligence gathering utilizing classified and unclassified technologies,
			 including leveraging the interagency El Paso Intelligence Center (EPIC) for
			 coordination to counter such transnational criminal organizations; and
						(vii)a plan detailing actions to increase
			 coordination, collaboration, and training focused on joint United States-Mexico
			 efforts to secure the United States-Mexico border; and
						(C)within Mexico, in
			 coordination with a multiagency Government of Mexico effort, a plan to increase
			 local capabilities to combat illegal activity and violence, including—
						(i)development of
			 strong rule-of-law institutions, by—
							(I)assisting in the
			 establishment of a system for judicial and prosecutorial reform at the state
			 level to enhance security for citizens and businesses in Mexico, as well as
			 accountability for Mexican military and law enforcement personnel;
							(II)teaching best
			 practice techniques for utilizing law enforcement in the targeting of such
			 transnational criminal organizations, incorporating United States military and
			 law enforcement lessons learned; and
							(III)enhancing work
			 with Mexican officials to establish and implement a state-level law enforcement
			 vetting and training program;
							(ii)diminishing
			 support for such transnational criminal organizations by—
							(I)assisting the
			 Government of Mexico to develop a plan to cut off financial assets within
			 Mexico of those entities and individuals identified under OFAC’s Specially
			 Designated Nationals list;
							(II)aiming programs
			 at expanding the trust of the populace, requiring all vetted law enforcement
			 personnel to be trained in teaching culture of lawfulness programs, and
			 providing incentives to United States businesses operating in Mexico that
			 promote and support culture of lawfulness efforts; and
							(III)developing safe communities for families
			 and youth by enhancing and recreating successful youth programs and antidrug
			 coalitions, public education, health care access, and economic development
			 programs through the work of the United States Agency for International
			 Development and Mexican NGOs to prevent such transnational criminal
			 organizations from exploiting socio-economic conditions that fuel violence;
			 and
							(iii)dismantling such
			 transnational criminal organizations by—
							(I)focusing Mexican
			 military and federal law enforcement on establishing and expanding secure areas
			 around key population centers;
							(II)supporting strategically vetted and
			 specialized Mexican law enforcement units to concentrate on high-priority
			 targets and border patrol duties on the United States-Mexico and
			 Mexico-Guatemala borders;
							(III)supporting development of a plan to
			 increase cross-border coordination and cooperation for border law enforcement
			 officers to prevent and address lethal force cases and scenarios;
							(IV)requesting the
			 support of qualified experts to assist in the formulation of a plan to
			 incorporate such strategically vetted and specialized Mexican law enforcement
			 units into such a focused and targeted overall approach; and
							(V)supporting Mexican
			 federal and state law enforcement operations that provide services to the
			 population while gathering and acting upon raw intelligence; and
							(7)include
			 information on trends in Mexican and Central American extradition requests and
			 extraditions carried out.
				(c)Executive agent
			 To lead National Security Council Interagency GroupThe President shall appoint the Deputy
			 Secretary of State as the executive agent who shall preside over the National
			 Security Council Interagency Group established under section 6, supported by
			 the Assistant to the President for National Security Affairs in the Executive
			 Office of the President, in consultation with the Secretary of State, utilizing
			 information obtained pursuant to paragraphs (1) through (7) of subsection (b)
			 to coordinate and strengthen United States interagency operations through a
			 cohesive and transparent plan to successfully combat Mexican-based
			 transnational criminal organizations within the United States, along the United
			 States-Mexico border, and within Mexico.
			(d)Report on
			 development of Plan
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the President shall transmit
			 to the appropriate congressional committees a report that contains the
			 Whole-of-Government Plan developed under this section.
				(2)UpdatesThe President shall transmit to the
			 appropriate congressional committees updates on an annual basis for the
			 five-year period beginning on the date of the transmission of the report
			 required under paragraph (1) of the information required to be included in the
			 Whole-of-Government Plan developed under this section.
				(e)Report on
			 implementation of PlanNot
			 later than 90 days after the transmission of the Whole-of-Government Plan
			 contained in the report under subsection (d)(1), the President shall transmit
			 to the appropriate congressional committees a plan that—
				(1)details
			 implementation procedures for the plan using baseline indicators, metrics, and
			 measurable goals in a cohesive and transparent manner; and
				(2)identifies
			 specific impediments to interagency coordination and cooperation with respect
			 to the plan, as well as recommendations for addressing identified
			 impediments.
				6.National Security
			 Council Interagency Group
			(a)EstablishmentThere is established an interagency working
			 group to be known as the National Security Council Interagency
			 Group (in this section referred to as the NSC Interagency
			 Group).
			(b)MembershipThe NSC Interagency Group shall be composed
			 of, at a minimum, representatives at the Deputy Secretary level from the
			 Department of State, the Department of Homeland Security, the Department of
			 Justice, the Department of the Treasury, the Department of Defense, and the
			 National Security Council.
			(c)MeetingsThe NSC Interagency Group shall meet at the
			 call of the Deputy Secretary of State.
			(d)DutiesThe
			 NSC Interagency Group shall—
				(1)develop the
			 Whole-of-Government Plan under section 5;
				(2)develop the implementation report for the
			 Whole-of-Government Plan under section 5, using baseline indicators, metrics,
			 and measurable goals; and
				(3)enhance coordination and cooperation among
			 Federal departments and agencies for procuring goods and services and the
			 implementation of the Whole-of-Government Plan under section 5.
				7.Funding for
			 development of Whole-of-Government PlanNotwithstanding any other provision of law,
			 the Secretary of State shall use funds made available to the Department of
			 State, as the Secretary determines appropriate, to carry out this Act.
		
